Filed 8/22/14 P. v. Deo CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,                                                                                  C074334

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF130699)

         v.

RAJINDER SINGH DEO,

                   Defendant and Appellant.




         A jury found defendant Rajinder Singh Deo guilty of inflicting corporal injury on
his spouse. (Pen. Code, § 273.5.)1
         At sentencing, the trial court sentenced defendant to prison but stayed execution of
his sentence, placed him on five years’ formal probation, and (as relevant to this appeal)
ordered defendant to pay (among other fines and fees) “a $70 court operations and
conviction assessment.”




1   Undesignated statutory references are to the Penal Code.

                                                             1
       On appeal, defendant contends the $70 “court operation and assessment” must be
reduced to $40, the maximum allowed by section 1465.8, subdivision (a)(1). The People
respond that the trial court did not err; rather, its imposition of “a $70 court operations
and conviction assessment” represented a $40 court operations assessment fee (§ 1465.8,
subd. (a)(1)) plus a $30 conviction assessment (Gov. Code, § 70373).
       Our review of the record suggests the People are correct. The probation officer’s
report recommends, in relevant part, that defendant be ordered to pay “a $40 Court
Operations Assessment Fee pursuant to Section 1465.8(a)(1) of the Penal Code, [and] a
$30 Conviction Fee pursuant to Section 70373 of the Government Code.” The court
appears simply to have consolidated these two fees when it imposed them.
       However, confusion was created by the fact that neither the court’s oral imposition
of judgment, the minute order of sentencing, nor the judgment and order granting
probation separately lists the fees imposed and states the statutory bases therefor, as is
required. (People v. High (2004) 119 Cal.App.4th 1192, 1200 (High).) “Although we
recognize that a detailed recitation of all the fees, fines and penalties on the record may
be tedious, California law does not authorize shortcuts. All fines and fees must be set
forth in the abstract of judgment. [Citations.] The abstract of judgment form used here,
Judicial Council form CR-290 . . . provides a number of lines for ‘other’ financial
obligations in addition to those delineated with statutory references on the preprinted
form. If the abstract does not specify the amount of each fine, the Department of
Corrections cannot fulfill its statutory duty to collect and forward deductions from
prisoner wages to the appropriate agency. [Citation.] At a minimum, the inclusion of all
fines and fees in the abstract may assist state and local agencies in their collection efforts.
[Citation.]” (Ibid.)
       In this case, unlike in High, execution of sentence was suspended and the trial
court did not generate an abstract of judgment. However, this court has held that a
probation order must also state the amounts and statutory bases of fines and fees

                                               2
imposed. (People v. Eddards (2008) 162 Cal.App.4th 712, 718.) Therefore, we remand
and direct the trial court to correct both the minute order and the judgment and order
granting probation by separately listing the fees imposed, and the statutory bases therefor.
(Ibid.)
                                       DISPOSITION
          The matter is remanded to the superior court, which is directed to amend both the
minute order and the judgment and order granting probation to separately state the
penalty assessments imposed by the trial court along with the statutory basis for each
assessment imposed. As modified, the judgment is affirmed. The clerk of the superior
court is directed to forward a certified copy of the amended judgment and order granting
probation to the Department of Corrections and Rehabilitation.



                                                             RAYE             , P. J.



We concur:



      NICHOLSON               , J.



      ROBIE                   , J.




                                               3